Order insofar as appealed from unanimously reversed, without costs of -this appeal to either party, without prejudice to plaintiff’s right to make application for counsel fees at the time of trial. Memorandum: From 'the record before us it was an improvident exercise of discretion to have made any allowance for counsel fees at this stage of the proceeding's. Once the evidence *950lias been submitted upon a plenary trial, tbe court will then be in possession of sufficient facts to enable it to determine the merits of tbe application for counsel fees, as well as tbe other issues.involved in this separation action. (Appeal and cross appeal from part of order of Allegany Special Term directing defendant to pay plaintiff for counsel fees during pendency of the action.)
Present — Bastow, J. P., Goldman, Henry, Del Vecchio and Marsh, JJ.